



Exhibit 10.13
Levi Strauss & Co.
2019 Equity Incentive Plan
Stock Appreciation Right Grant Notice
For Non-U.S. Participants
Levi Strauss & Co. (the "Company"), pursuant to its 2019 Equity Incentive Plan
(the "Plan"), hereby awards to Participant a Stock Appreciation Right Award
("Stock Appreciation Rights") set forth below (the "Award"). The Award is
subject to all of the terms and conditions as set forth in this notice of grant
for Non-U.S. Participants (this "Grant Notice"), the Plan and the Stock
Appreciation Right Award Agreement for Non-U.S. Participants (the "Award
Agreement"), including any additional terms and conditions for Participants in
the countries set forth in the appendix attached thereto (the "Appendix," and
together with this Grant Notice and the Award Agreement, the "Agreement"), each
of which is attached hereto and incorporated herein in its entirety. Capitalized
terms not explicitly defined herein shall have the meanings set forth in the
Plan or the Award Agreement. In the event of any conflict between the terms in
this Grant Notice, the Award Agreement and the Plan, the terms of the Plan shall
control.
Participant:
###PARTICIPANT_NAME###
Date of Grant:
###GRANT_DATE###
Number of Stock Appreciation Rights:
###TOTAL_AWARDS###
Strike Price (Fair Market Value on Date of Grant):
###GRANT_PRICE###
Expiration Date:
###EXPIRY_DATE###



Vesting Schedule:
[Four annual equal installments of 25% beginning on the first anniversary of the
Date of Grant, subject to Participant's Continuous Service through each such
vesting date.]

    
Issuance Schedule:
Subject to any Capitalization Adjustment, the amount payable upon exercise of
each vested Award shall be equal to the excess of (i) the Fair Market Value per
share of Class A Common Stock on the date of exercise, over (ii) the Fair Market
Value per share of Class A Common Stock on the date of grant of the Award (as
indicated in your Grant Notice).

Additional Terms/Acknowledgements: By accepting this Award, Participant
acknowledges receipt of, and understands and agrees to all of the terms and
conditions set forth in, this Grant Notice, the Award Agreement, including the
Appendix, and the Plan. Participant further acknowledges that as of the Date of
Grant, this Grant Notice, the Award Agreement, including the Appendix, and the
Plan set forth the entire understanding between Participant and the Company
regarding the acquisition of the Class A Common Stock pursuant to the Award
specified above and supersede all prior oral and written agreements on the terms
of this Award, with the exception of any compensation recovery policy that is
adopted by the Company or is otherwise required by applicable law.
Levi Strauss & Co.
 
 
 
Participant
By:
 
 
 
 
signature
 
signature
 
 
 
 
 
Title:
President & CEO
 
Date:
###ACCEPTANCE_DATE###
Date:
###GRANT_DATE###


 
 
 



Attachments:     Award Agreement & Appendix







--------------------------------------------------------------------------------





Attachment I
Levi Strauss & Co.
2019 Equity Incentive Plan
Stock Appreciation right Award Agreement
For Non-U.S. Participants


Pursuant to the Stock Appreciation Right Grant Notice for Non-U.S. Participants
(the "Grant Notice") and this Stock Appreciation Right Award Agreement for
Non-U.S. Participants (the "Award Agreement"), including any additional terms
and conditions for your country set forth in the appendix attached hereto (the
"Appendix," and together with this Grant Notice and the Award Agreement, the
"Agreement"), Levi Strauss & Co. (the "Company") has awarded you a Stock
Appreciation Right Award (the "Award") pursuant to the Company's 2019 Equity
Incentive Plan (the "Plan") for the number of Stock Appreciation Rights
indicated in the Grant Notice. Capitalized terms not explicitly defined in this
Award Agreement or the Grant Notice shall have the same meanings given to them
in the Plan. The terms of your Award, in addition to those set forth in the
Grant Notice, are as follows:
1.Grant of the Award. This Award represents the right to be issued upon exercise
of each vested Award shares of Class A Common Stock with a value equal to the
excess of (i) the Fair Market Value per share of Common Stock on the date of
exercise, over (ii) the Fair Market Value per share of Class A Common Stock on
the date of grant of the Award (subject to any adjustment under Section 4 below)
as indicated in the Grant Notice. Notwithstanding the foregoing, the Company
reserves the right to issue you the cash equivalent of Class A Common Stock, in
part or in full satisfaction of the delivery of Class A Common Stock in
connection with the exercise of the Stock Appreciation Rights, and, to the
extent applicable, references in this Award Agreement and the Grant Notice to
Class A Common Stock issuable in connection with your Stock Appreciation Rights
will include the potential issuance of its cash equivalent pursuant to such
right.
2.Vesting. Subject to the limitations contained herein, your Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice.
Vesting will cease upon the termination of your Continuous Service and the Stock
Appreciation Rights that have not vested on the date of such termination will be
forfeited at no cost to the Company and you will have no further right, title or
interest in or to such Award or the shares of Class A Common Stock to be issued
in respect of such portion of the Award. Only the vested portion of your Award
shall be exercisable subject to the limitations set forth in Section 3 below.
(a)Continuous Service. For purposes of the Award, the termination of your
Continuous Service shall be deemed to occur (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or otherwise
providing services or the terms of your employment or service agreement, if any)
as of the date you are no longer actively providing services to the Company or
any Affiliate and shall not be extended by any notice period (e.g., your
Continuous Service will not include any contractual notice period or any period
of "garden leave" or similar period mandated under employment laws in the
jurisdiction where you are employed or otherwise providing services, or the
terms of your employment or service agreement, if any). The Board shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of the Award (including whether you may still be
considered to be providing services while on a leave of absence).
(b)Vesting During Severance Period. If Participant is eligible for severance
under a Company severance plan that provides for continued vesting in connection
with a termination of employment, then the terms of such Company severance plan
with respect to continued vesting and exercisability shall apply.
(c)Retirement. In the event of your Retirement (as defined below) that occurs at
least 12 months after the Date of Grant, your Award will continue to vest as if
you had remained in Continuous Service through the vesting date(s) set forth in
the Grant Notice.
Notwithstanding any provision of this Agreement, if the Company receives a legal
opinion that there has been a legal judgment and/or legal development in your
jurisdiction that likely would result in the favorable treatment that applies to
the Award in the event of Retirement being deemed unlawful and/or
discriminatory, the continued vesting described in this Section 2(c) will not be
applicable to you and the remaining provisions of Section 2 will govern.
Solely for purposes of Section 2(c), "Retirement" shall mean your termination of
Continuous Service for any reason (other than due to your misconduct as
determined by the Company in its sole discretion) after you have (i) attained
age 60 and completed at least five (5) years of Continuous Service or (ii)
attained age 55 and completed at least ten (10) years of Continuous Service.
(d)Disability or Death. In the event your Continuous Service terminates due to
Disability or death, any unvested portion of the Award shall vest in full as of
the date of termination of your Continuous Service due to Disability or death.





--------------------------------------------------------------------------------





3.Term. You may not exercise your Award before the commencement or after the
expiration of its term. The term of your Award commences on the Date of Grant
and expires upon the earliest of the following:
(a)immediately upon the termination of your Continuous Service for Cause;
(b)three (3) months after the termination of your Continuous Service for any
reason other than Cause or your Retirement, Disability, death, or, if
applicable, the end of the severance period provided in Section 2(b) hereof;
provided, however, (i) that if during any part of such three (3) month period
your Award is not exercisable solely because of a condition set forth in Section
6, your Award shall not expire until the earlier of (A) the Expiration Date, or
(B) the date it shall have been exercisable for an aggregate period of three (3)
months after the termination of your Continuous Service or, if applicable, the
end of the severance period provided in the Grant Notice;
(c)eighteen (18) months after the termination of your Continuous Service due to
your Disability or Retirement that does not qualify for continued vesting under
Section 2(c) hereof;
(d)eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;
(e)the Expiration Date indicated in your Grant Notice; or
(f)the day before the tenth (10th) anniversary of the Date of Grant.
4.Number of Shares. The number of Stock Appreciation Rights subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Stock Appreciation Rights, shares, cash or
other property that becomes subject to the Award pursuant to this Section 4, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Stock Appreciation Rights and shares covered
by your Award. Notwithstanding the provisions of this Section 4, no fractional
shares or rights for fractional shares of Class A Common Stock shall be created
pursuant to this Section 4. Any fraction of a share will be rounded down to the
nearest whole share.
5.Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, you may not be issued any Class A Common Stock under your Award
unless the shares of Class A Common Stock underlying the Stock Appreciation
Rights are either (i) then registered under the Securities Act, or (ii) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such Class A Common Stock if the Company determines that such receipt would not
be in material compliance with such laws and regulations.
6.Transfer Restrictions. Prior to the time that shares of Class A Common Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 6. For example, you may not use shares that
may be issued in respect of your Stock Appreciation Rights as security for a
loan. The restrictions on transfer set forth herein will lapse upon delivery to
you of shares in respect of your exercised Stock Appreciation Rights.
(a)Death. Except as otherwise provided in the Plan, your Award is not
transferable, except by will or by the applicable laws of descent and
distribution, and is exercisable during your life only by you.
(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Class A Common Stock or
other consideration hereunder, pursuant to a domestic relations order, marital
settlement agreement or other divorce or separation instrument as permitted by
applicable law that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company General Counsel prior to finalizing the
domestic relations order or marital settlement agreement to verify that you may
make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.
7.Exercise. You may exercise the vested portion of your Award during its term by
delivering a notice of exercise in accordance with such procedures as the
Company may designate, together with such additional documents as the Company
may then require.
8.Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Class A Common Stock that are
delivered to you in connection with your Award after such shares have been
delivered to you.
9.Restrictive Legends. The shares of Class A Common Stock issued in respect of
your Award shall be endorsed with appropriate legends as determined by the
Company.
10.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.
11.Award not a Service Contract.
(a)Nothing in this Agreement (including, but not limited to, the vesting of your
Award or the issuance of the shares in respect of your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this





--------------------------------------------------------------------------------





Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ or service of, or affiliation with, the Company or Service Recipient;
(ii) constitute any promise or commitment by the Company or the Service
Recipient regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment,
service or affiliation; (iii) confer any right or benefit under this Agreement
or the Plan unless such right or benefit has specifically accrued under the
terms of this Agreement or Plan; or (iv) interfere with the Company's or Service
Recipient's right to terminate your employment or service at will and without
regard to any future vesting opportunity that you may have.
(b)By accepting this Award, you acknowledge and agree that in order to continue
vesting in the Award pursuant to the vesting schedule provided in the Grant
Notice, you must continue providing services at the will of the Company and/or
Service Recipient, as applicable, and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a "reorganization"). You acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service,
including as a result of the termination of the Service's Recipient's status as
an Affiliate and the loss of benefits available to you under this Agreement,
including but not limited to, the right to continue vesting in the Award. You
further acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as a service
provider for the term of this Agreement, for any period, or at all, and shall
not interfere in any way with the Company's right to terminate your Continuous
Service at any time, with or without cause or notice, or to conduct a
reorganization.
12.Responsibility for Taxes.
(a)    You acknowledge that, regardless of any action taken by the Company or
the Service Recipient, the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable or deemed applicable to you or deemed by the Company or the Service
Recipient in its discretion to be an appropriate charge to you even if legally
applicable to the Company or the Service Recipient ("Tax-Related Items") is and
remains your responsibility and may exceed the amount, if any, actually withheld
by the Company or the Service Recipient. You further acknowledge that the
Company and/or the Service Recipient (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the grant, vesting, exercise or
settlement of the Award, the subsequent sale of shares of Class A Common Stock
acquired pursuant to such exercise and settlement and the receipt of any
dividends; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
you acknowledge that, if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Service Recipient (or former service
recipient, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b)    In this regard, you authorize the Company and/or the Service Recipient,
or their respective agents, at their discretion, to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by withholding in
shares of Class A Common Stock to be issued upon exercise and settlement of the
Award; provided, however, that to the extent necessary to qualify for an
exemption from application of Section 16(b) of the Exchange Act, if applicable,
such share withholding procedure will be subject to the express prior approval
of the Board or Committee. Alternatively, or in addition, you authorize the
Company and/or the Service Recipient, or their respective agents, at their
discretion, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:
(i)requiring you to make a payment in a form acceptable to the Company; or
(ii)withholding from your wages or other cash compensation paid to you; or
(iii)withholding from proceeds of the sale of shares of Class A Common Stock
acquired upon exercise and settlement of the Award either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization without further consent); or
(iv)any other method of withholding determined by the Company and to the extent
required by applicable law or the Plan, approved by the Board or Committee.
(c)    The Company may withhold or account for Tax-Related Items by considering
statutory or other withholding rates, including minimum or maximum rates
applicable in your jurisdiction(s). In the event of over-withholding, you may
receive a refund of any over-withheld amount in cash (and will have no
entitlement to the equivalent in Class A Common Stock). In the event of
under-withholding, you may be required to pay any additional Tax-Related Items
directly to the applicable tax authority or to the Company and/or the Service
Recipient. If the obligation for Tax-Related Items is satisfied by withholding
in shares of Class A Common Stock, for tax purposes, you will be deemed to have
been issued the full number of shares of Class A Common Stock subject to the
exercised portion of the Award, notwithstanding that a number of the shares is
held back solely for the purpose of paying the Tax-Related Items.
(d)    The Company may refuse to issue or deliver the shares or the proceeds of
the sale of shares of Class A Common Stock, if you fail to comply with your
obligations in connection with the Tax-Related Items.





--------------------------------------------------------------------------------





(e)    Notwithstanding anything in this Section 12 to the contrary, to avoid a
prohibited acceleration under Section 409A of the Code, if shares of Class A
Common Stock subject to Award will be withheld (or sold on your behalf) to
satisfy any Tax-Related Items arising prior to the date of the exercise and
settlement of the Award for any portion of the Award that is considered
nonqualified deferred compensation subject to Section 409A of the Code, then the
number of shares withheld (or sold on your behalf) shall not exceed the number
of shares that equals the liability for Tax-Related Items.
13.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company's obligation, if any, to issue shares or other property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to this Agreement.
Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
14.Notices. Any notice or request required or permitted hereunder shall be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.
15.Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of the Award is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted in the past;
(c)all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)you are voluntarily participating in the Plan;
(e)the Award and the shares of Class A Common Stock subject to the Award, and
the income from and value of same, are not intended to replace any pension
rights or compensation;
(f)the Award and the shares of Class A Common Stock subject to the Award, and
the income from and value of same, are not part of normal or expected
compensation for any purposes, including but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, holiday pay, long-service awards, leave-related payments,
holiday top-up, pension or retirement or welfare benefits or similar mandatory
payments;
(g)unless otherwise agreed with the Company in writing, the Award and the shares
of Class A Common Stock subject to the Award, and the income from and value of
same, are not granted as consideration for, or in connection with, the service
you may provide as a director of an Affiliate;
(h)the future value of the underlying shares of Class A Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(i)if the underlying shares of Class A Common Stock do not increase in value
after the Date of Grant, the Award will have no value;
(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award or any underlying shares of Class A Common Stock
resulting from (1) the application of any recoupment policy as described in
Section 8(l) of the Plan or Section 22 of this Award Agreement or any recovery
or clawback policy otherwise required by law, or (2) the termination of your
Continuous Service (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any);
(k)unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Award or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Class A Common Stock of
the Company; and
(l)you acknowledge and agree that neither the Company, the Service Recipient nor
any other Affiliate shall be liable for any foreign exchange rate fluctuation
between your local currency and the United States Dollar that may affect the
value of the Award or of any amounts due to you pursuant to the exercise and
settlement of the Award or the subsequent sale of any shares of Class A Common
Stock acquired upon exercise and settlement.
16.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or your acquisition or sale of the underlying shares
of Class A Common Stock. You should consult with personal tax, legal and
financial advisors, at your own expense, regarding participation in the Plan
before taking any action related to the Plan.
17.Data Privacy.
If you would like to participate in the Plan, you will need to review the
information provided in this Section 17 and, where applicable, declare consent
to the processing and/or transfer of personal data as described below.
(a)    EEA+ Controller and Representative. If you are based in the European
Union, the European Economic Area or, if and when the United Kingdom leaves the
European Union, the United Kingdom (collectively "EEA+"),





--------------------------------------------------------------------------------





you should note that the Company, with its registered address at 1155 Battery
Street, San Francisco, California 94111, United States of America, is the
controller responsible for the processing of your personal data in connection
with the Agreement and the Plan. The Company's representative in the EU is Levi
Strauss & Co. Europe SCA/Comm.VA, Airport Plaza, Rio Building, 19 Leonardo Da
Vincilaan, 1831 Diegem, Belgium.
(b)    Data Collection and Usage. The Company collects, uses and otherwise
processes certain personal data about you, including, but not limited to, your
name, home address and telephone number, email address, date of birth, social
insurance number, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of Class A
Common Stock or directorships held in the Company, details of all Awards or any
other entitlement to shares of Class A Common Stock or equivalent benefits
awarded, canceled, exercised, vested, unvested or outstanding in your favor,
which the Company receives from you, the Service Recipient or otherwise in
connection with this Agreement or the Plan ("Data"), for the legitimate purposes
of implementing, administering and managing the Plan and allocating shares of
Common Stock pursuant to the Plan.
If you are based in the EEA+, the legal basis, where required, for the
processing of Data by the Company is the necessity of the data processing for
the Company to (i) perform its contractual obligations under this Agreement,
(ii) comply with legal obligations established in the EEA+, or (iii) comply with
legal obligations established outside of the EEA+.
If you are based outside of the EEA+, the legal basis, where required, for the
processing of Data by the Company is your consent, as further described below.
(c)    Stock Plan Administration Service Providers. The Company transfers Data
to Solium Capital LLC (the "Designated Broker"), an independent service
provider, which is assisting the Company with the implementation, administration
and management of the Plan. In the future, the Company may select a different
service provider and share Data with such other provider serving in a similar
manner. The Designated Broker will open an account for you to receive and trade
shares of Class A Common Stock acquired under the Plan. You may be asked to
agree on separate terms and data processing practices with the Designated
Broker, with such agreement being a condition to the ability to participate in
the Plan.
(d)    International Data Transfers. The Company is based in the United States.
The Designated Broker is based in Canada. Data will be transferred from your
country to the U.S. and Canada, where the Company and its service providers are
based. You understand and acknowledge that the U.S. and Canada are not subject
to an unlimited adequacy finding by the European Commission and might not
provide a level of protection of personal data equivalent to the level of
protection in your country. As a result, in the absence of a self-certification
of the data recipient in the U.S. under the EU/U.S. Privacy Shield Framework or
the implementation of appropriate safeguards such as the Standard Contractual
Clauses or binding corporate rules adopted by the EU Commission, the processing
of personal data might not be subject to substantive data processing principles
or supervision by data protection authorities. In addition, data subjects might
have no or less enforceable rights regarding the processing of their personal
data.
Neither the Company nor the Designated Broker is currently self-certified under
the EU/U.S. Privacy Shield Framework but the Company has implemented binding
corporate rules with its subsidiaries in the EEA+. If you are based in the EEA+,
Data will be transferred from the EEA+ to the Company based on the “Standard
Contractual Clauses” approved by the Commission of the European Union. You may
view a copy of such appropriate safeguards by contacting [insert name, address
and contact details of EU representative designated by the Company. The onward
transfer of Data from the Company to the Designated Broker or, as the case may
be, a different service provider of the Company is based solely on your consent,
as further described below.
If you are based outside of the EEA+, the Company's legal basis, where required,
for the transfer of Data from your country to the Company and from the Company
onward to the Designated Broker or, as the case may be, a different service
provider of the Company is your consent, as further described below.
(e)    Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax
and security laws. This means Data may be retained until after termination of
your employment.
(f)    Data Subject Rights. You may have a number of rights under data privacy
laws in your jurisdiction. Depending on where you are based, such rights may
include the right to (i) request access to or copies of Data the Company
processes, (ii) the rectification or amendment of incorrect or incomplete Data,
(iii) the deletion of Data, (iv) request restrictions on the processing of Data,
(v) object to the processing of Data for legitimate interests, (vi) the
portability of Data, (vii) lodge





--------------------------------------------------------------------------------





complaints with competent authorities in your jurisdiction, and/or to (viii)
receive a list with the names and addresses of any potential recipients of Data.
To receive additional information regarding these rights or to exercise these
rights, please contact the Company's Data Privacy Department at
privacy@levi.com.
(g)    Necessary Disclosure of Personal Data. You understand that providing the
Company with Data is necessary for the performance of the Agreement and that
your refusal to provide Data would make it impossible for the Company to perform
its contractual obligations and may affect your ability to participate in the
Plan.
(h)    Voluntariness and Consequences of Consent Denial or Withdrawal.
Participation in the Plan is voluntary and you are providing any consents
referred to herein on a purely voluntary basis. You understand that you may
withdraw any such consent at any time with future effect for any or no reason.
If you do not consent, or if you later seek to withdraw your consent, your
salary from or employment and career with the Service Recipient will not be
affected; the only consequence of refusing or withdrawing your consent is that
the Company would not be able to grant the Award to you or administer or
maintain the Award. For more information on the consequences of refusal to
consent or withdrawal of consent, you should contact the Company's data privacy
officer at [INSERT].
Declaration of Consent. If you are based in the EEA+, by accepting the Award and
indicating consent via the Company's online acceptance procedure, you explicitly
declare your consent to the onward transfer of Data by the Company to the
Designated Broker or, as the case may be, a different service provider of the
Company as previously described in this Section 16.
If you are based outside of the EEA+, by accepting the Award and indicating
consent via the Company's online acceptance procedure, you explicitly declare
your consent to the entirety of the Data processing operations described in this
Section 16 including, without limitation, the onward transfer of Data by the
Company to the Designated Broker or, as the case may be, a different service
provider of the Company.

18.Headings. The headings of the Sections in this Award Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
19.Miscellaneous.
(a)The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company's successors and assigns.
(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
(d)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
20.Language. You acknowledge and represent that you are proficient in the
English language or have consulted with an advisor who is sufficiently
proficient in English, as to allow you to understand the terms of this Agreement
and any other documents related to the Plan. If you have received this Agreement
or any other document related to the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
21.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Award and on any
shares of Class A Common Stock acquired upon exercise and settlement of the
Award, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
22.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, which are hereby made a part of your Award, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. Your Award (and any benefits
paid or shares issued under your Award) is subject to recoupment in accordance
with The Dodd-Frank Wall Street Reform and Consumer Protection Act and any
implementing regulations thereunder, any clawback policy adopted by the Company
and any compensation recovery policy otherwise required by applicable law. No
recovery of compensation under such a clawback policy will be an event giving
rise to a right to voluntarily terminate employment upon a resignation for "good
reason," or for a "constructive termination" or any similar term under any plan
of or agreement with the Company.





--------------------------------------------------------------------------------





23.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
24.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Agreement shall not operate or be construed as a waiver of any
other provision of the Agreement, or of any subsequent breach by you or any
other Participant.
25.Appendix of Country-Specific Provisions. Notwithstanding any provisions in
this Award Agreement, the Award shall be subject to any additional terms and
conditions for your country set forth in the Appendix hereto. Moreover, if you
relocate to one of the countries included in the Appendix, the additional terms
and conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.
26.Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company's policy
permitting certain individuals to sell shares only during certain "window"
periods and the Company's insider trading policy, in effect from time to time.
27.Choice of Law and Venue. The law of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of the
Agreement, without regard to that state's conflict of laws rules. For purposes
of any action, lawsuit or other proceedings brought to enforce this Agreement,
relating to it, or arising from it, the parties hereby submit to and consent to
the sole and exclusive jurisdiction of the courts of San Francisco County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
28.Insider Trading/Market Abuse Laws. You may be subject to insider trading
restrictions and/or market abuse laws in applicable jurisdictions, including the
United States and, if different, your country, your broker's country and/or the
country in which shares of Class A Common Stock are listed, which may affect
your ability to accept or otherwise acquire, or sell, attempt to sell or
otherwise dispose of, shares of Class A Common Stock or rights to shares of
Class A Common Stock (e.g., the Stock Appreciation Right) under the Plan or
rights linked to the value of shares of Class A Common Stock (e.g., phantom
awards, futures) during such times as you are considered to have "inside
information" regarding the Company (as defined by the laws or regulations in the
applicable jurisdiction) or the trade in Class A Common Stock or the trade in
rights to Class A Common Stock under the Plan. Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before possessing inside information. Furthermore, you could be prohibited from
(a) disclosing the inside information to any third party and (b) "tipping" third
parties or otherwise causing them to buy or sell securities, including "third
parties" who are fellow employees or service providers. Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. It is
your responsibility to comply with any applicable restrictions and you should
speak to a personal advisor on this matter.
29.Exchange Controls, Foreign Asset/Account Reporting and Tax Requirements. Your
country may have certain exchange control, foreign asset/account and/or tax
reporting or other requirements which may affect your ability to acquire or hold
shares of Class A Common Stock under the Plan or cash received from
participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of shares of Class A Common Stock) in a brokerage
or bank account outside your country. You may be required to report such
accounts, assets or transactions to the tax or other authorities in your country
and to pay Tax-Related Items to the extent the Company and/or the Service
Recipient is not subject to a withholding obligation. You also may be required
to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
and/or within a certain time after receipt. You acknowledge that it is your
responsibility to comply with such regulations, and you should consult your
personal legal advisor for any details.
30.Amendment. Subject to Section 21 hereof, this Agreement may not be modified,
amended or terminated except by an instrument in writing, signed by you and by a
duly authorized representative of the Company. Notwithstanding the foregoing,
this Agreement may be amended solely by the Board by a writing which
specifically states that it is amending this Agreement, so long as a copy of
such amendment is delivered to you, and provided that, except as otherwise
expressly provided in the Plan, no such amendment materially adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Board reserves the right to change, by written notice to you,
the provisions of this Agreement in any way it may deem necessary or advisable
to carry out the purpose of the Award as a result of any change in applicable
laws or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.
31.Compliance with Section 409A of the Code. This Section 31 will apply only if
you are a U.S. taxpayer. This Award is intended to be exempt from the
application of Section 409A of the Code, including but not limited to by reason
of complying with the "short-term deferral" rule set forth in U.S. Treasury
Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall be
interpreted accordingly. Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise not exempt from, and determined to be deferred compensation subject
to Section 409A of the Code, this Award shall comply with Section 409A to the
extent necessary to avoid adverse personal tax





--------------------------------------------------------------------------------





consequences and any ambiguities herein shall be interpreted accordingly. If it
is determined that the Award is deferred compensation subject to Section 409A
and you are a "Specified Employee" (within the meaning set forth in Section
409A(a)(2)(B)(i) of the Code) as of the date of your "Separation from Service"
(as defined in Section 409A), then the issuance of any shares that would
otherwise be made upon the date of your Separation from Service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six (6)
months and one day after the date of the Separation from Service, with the
balance of the shares issued thereafter in accordance with the original vesting
and issuance schedule set forth above, but if and only if such delay in the
issuance of the shares is necessary to avoid the imposition of adverse taxation
on you in respect of the shares under Section 409A of the Code.
* * * * *







--------------------------------------------------------------------------------





Appendix to
Stock Appreciation Right Award Agreement
For Non-U.S. Participants


Defined terms not explicitly defined in this Appendix shall have the meanings
ascribed to them in the Stock Appreciation Right Grant Notice for Non-U.S.
Participants (the "Grant Notice"), the Stock Appreciation Right Award Agreement
for Non-U.S. Participants (the "Award Agreement") or the Levi Strauss & Co. 2019
Equity Incentive Plan (the "Plan"), as applicable.


Terms and Conditions


This Appendix includes additional terms and conditions that govern the Award
granted to you under the Plan if you reside and/or work in one of the countries
listed below. If you are a citizen or resident of a country other than the one
in which you are currently working and/or residing, transfer to another country
after the Date of Grant or are considered a resident of another country for
local law purposes, the Company shall, in its discretion, determine the extent
to which the additional terms and conditions contained herein apply to you.


Notifications


This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of January 2020. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of participation in the Plan because
the information may be out of date by the time you receive shares of Class A
Common Stock upon exercise and settlement of the Award or sell the shares of
Class A Common Stock acquired under the Plan.


In addition, the information contained in this Appendix is general in nature and
may not apply to your particular situation, and the Company is not in a position
to assure you of any particular result. Accordingly, you should seek appropriate
professional advice as to how the applicable laws in your country may apply to
your situation.


Finally, you understand that if you are a citizen or resident of a country other
than the one in which you currently reside and/or work, transfer to another
country after the Date of Grant, or are considered a resident of another country
for local law purposes, the notifications contained herein may not apply to you
in the same manner.


BELGIUM


Terms and Conditions


Immediate Forced Sale of Shares. The following provision will not apply to you
unless you are mandatorily participating in the Belgium deferred pension
program:


If you are mandatorily participating in the deferred pension program, the
applicable percentage of shares of Class A Common Stock (i.e., 30% or 50%
depending on your level) issuable when you exercise a vested portion of your
Award will be immediately sold at exercise and the cash proceeds will be
automatically contributed to the deferred pension program by the Service
Recipient in Belgium. The remaining shares of Class A Common Stock issuable when
you exercise a vested portion of your Award (or proceeds from the immediate sale
of shares) will be deposited in your brokerage account.


Notifications


Foreign Asset/Account Reporting Notification. Belgian residents are required to
report any securities held (including shares of Class A Common Stock) or bank
accounts opened outside Belgium in their annual tax return. In a separate
report, Belgian residents are required to provide the National Bank of Belgium
with the account details of any such foreign accounts (including the account
number, bank name and country in which such account was opened). The forms to
complete this report are available on the National Bank of Belgium website.


Stock Exchange Tax Notification. A stock exchange tax may apply to transactions
executed by a Belgian resident through a non-Belgian financial intermediary,
such as a U.S. broker.  The stock exchange tax likely will not apply when the
Award is exercised





--------------------------------------------------------------------------------





and settled, but may apply when shares of Class A Common Stock are sold.  You
should consult with a personal tax or financial advisor for additional details
on your obligations with respect to the stock exchange tax.


CANADA


Terms and Conditions


Termination of Employment. The following provision replaces Section 2(a)
("Continuous Service") of the Award Agreement:


Except as expressly required by applicable legislation, the termination of your
Continuous Service shall be deemed to occur (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or providing services
or the terms of your employment or service agreement, if any) as of the earliest
of: (a) the date that your employment or service relationship with the Company
or any Affiliate is terminated; (b) the date that you receive notice of
termination of your employment or service relationship; and (c) the date that
you are no longer actively providing services to the Company or any Affiliate,
regardless of any notice period or period of pay in lieu of such notice required
under applicable employment law in the jurisdiction where you are employed or
providing services or the terms of your employment or service agreement, if any.
The Board shall have the exclusive discretion to determine when you are no
longer actively providing services for purposes of the Award (including whether
you may still be considered to be providing services while on a leave of
absence).


The following provisions apply to residents of Quebec:


Data Privacy. The following provision supplements Section 17 ("Data Privacy") of
the Award Agreement:


You hereby authorize the Company and the Company's representatives to discuss
with and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration and operation of the Plan. You
further authorize the Company, any Affiliate, the Committee, and the Designated
Broker to disclose and discuss the Plan with their advisors and to record all
relevant information and keep such information in your employee file.


Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Consentement Relatif à la Langue. Les parties reconnaissent avoir expressement
souhaité que la convention « Agreement » ainsi que tous les documents, avis et
procédures judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié,
directement ou indirectement à la présente convention, soient rédigés en langue
anglaise.


Notifications


Securities Law Notification. Shares of Class A Common Stock acquired under the
Plan may not be sold or otherwise disposed of within Canada. You may sell the
shares of Class A Common Stock acquired under the Plan only through the
Designated Broker or such other stock plan service provider selected by the
Company in the future, provided the sale of shares takes place outside of Canada
through the facilities of a stock exchange on which the Class A Common Stock is
traded. The Class A Common Stock is currently traded on the New York Stock
Exchange.


Foreign Asset/Account Reporting Notification. Specified foreign property,
including shares and rights to receive shares (e.g., stock options, stock
appreciation rights) of a non-Canadian company held by a Canadian resident must
generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time during the year. Thus, the Stock Appreciation Rights must be reported
(generally at a nil cost) if the C$100,000 cost threshold is exceeded because of
other specified foreign property held by you. When shares of Class A Common
Stock are acquired, their cost generally is the adjusted cost base ("ACB") of
the shares. The ACB would ordinarily equal the fair market value of the shares
of Class A Common Stock at the time of acquisition, but if you own other shares
of Class A Common Stock, this ACB may have to be averaged with the ACB of the
other shares. You should consult a personal tax advisor to ensure compliance
with applicable reporting obligations.


FRANCE







--------------------------------------------------------------------------------





Terms and Conditions


Grant of Award. Notwithstanding Section 1 of the Award Agreement, you are not
entitled to receive any shares of Class A Common Stock upon exercise and
settlement of the Award. Instead, you will receive a cash payment equal to the
fair market value of the shares of Class A Common Stock that would otherwise be
due to you in connection with the exercise of the Stock Appreciation Rights,
subject to any obligation to satisfy Tax-Related Items. Any references in this
Agreement to the issuance of shares of Class A Common Stock shall be interpreted
to mean the payment of a cash equivalent of such shares.


Language Consent. By accepting the Award, you confirm having read and understood
the Plan and the Agreement, which were provided in the English language. You
accept the terms of those documents accordingly.


Consentement Relatif à la Langue Utilisée. En acceptant cette Attribution, vous
confirmez avoir lu et comprendre le Plan et ce Contrat qui ont été transmis en
langue anglaise. Vous acceptez les dispositions de ces documents en connaissance
de cause.


Notifications


Foreign Asset/Account Reporting Information. French residents holding cash
outside of France or maintaining foreign bank or brokerage accounts (including
accounts opened or closed during the tax year) must declare such assets and
accounts to the French tax authorities when filing an annual tax return.




INDIA


Notifications


Exchange Control Notification. Exchange control laws and regulations in India
require that all proceeds resulting from the sale of shares of Class A Common
Stock and the receipt of any dividends received in relation to the shares be
repatriated to India and converted into local currency within such time as
prescribed under applicable Indian exchange control laws, as may be amended from
time to time. Indian residents must obtain a foreign inward remittance
certificate ("FIRC") from the bank into which foreign currency is deposited and
retain the FIRC as evidence of the repatriation of funds in the event that the
Reserve Bank of India or the Service Recipient or Company requests proof of
repatriation.


Foreign Asset/Account Reporting Notification. Foreign bank accounts and any
foreign financial assets (including shares of Class A Common Stock held outside
India) must be reported in the annual Indian personal tax return. It is your
responsibility to comply with this reporting obligation and you should consult
your personal advisor in this regard.


JAPAN


Notifications


Foreign Asset/Account Reporting Notification. Details of any assets held outside
Japan (including shares of Class A Common Stock acquired under the Plan) as of
December 31 of each year must be reported to the tax authorities on an annual
basis, to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report is due by March 15 each year. You should consult a
personal tax advisor to determine if the reporting obligation applies to you and
whether you will be required to include details of your outstanding Stock
Appreciation Rights or shares of Class A Common Stock in the report.


MEXICO


Terms and Conditions


Plan Document Acknowledgment. By accepting the Award, you acknowledge that you
have received a copy of the Plan and the Agreement, including this Appendix,
which you have reviewed. You further acknowledge that you accept all the
provisions of the Plan and the Agreement, including this Appendix. You also
acknowledge that you have read and specifically and expressly approve the terms
and conditions set forth in Section 15 of the Award Agreement, which clearly
provide as follows:


1.
Your participation in the Plan does not constitute an acquired right;



2.
The Plan and your participation in it are offered by the Company on a wholly
discretionary basis;








--------------------------------------------------------------------------------





3.
Your participation in the Plan is voluntary; and



4.
The Company and its Affiliates are not responsible for any decrease in the value
of any shares of Class A Common Stock acquired pursuant to the Award.



Labor Law Acknowledgement and Policy Statement. By accepting the Award, you
acknowledge that the Company, with registered offices at 1155 Battery Street,
San Francisco, California 94111, U.S.A., is solely responsible for the
administration of the Plan. You further acknowledge that your participation in
the Plan, the grant of the Award and any acquisition of shares of Class A Common
Stock under the Plan do not constitute an employment relationship between you
and the Company because you are participating in the Plan on a wholly commercial
basis. Based on the foregoing, you expressly acknowledge that the Plan and the
benefits that you may derive from participation in the Plan do not establish any
rights between you and the Service Recipient and do not form part of the
employment conditions and/or benefits provided by your Service Recipient, and
any modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment or service
relationship.


You further understand that your participation in the Plan is the result of a
unilateral and discretionary decision of the Company and, therefore, the Company
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time, without any liability to you.


Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
that you therefore grant a full and broad release to the Company and all
Affiliates, branches, representation offices, shareholders, officers, agents or
legal representatives, with respect to any claim that may arise.


Spanish Translation


Términos y Condiciones


Reconocimiento del Convenio de Concesión. Al aceptar el Premio, reconoce que ha
recibido una copia del Plan y del Acuerdo, incluyendo este Apéndice, el cual ha
revisado. Además reconoce que acepta todas las disposiciones del Plan y del
Acuerdo, incluyendo este Apéndice. También reconoce que ha leído y aprobado de
forma expresa y específica los términos y condiciones establecidos en la sección
16 del Acuerdo de Concesión, que claramente establece lo siguiente:


1.
Su participación en el Plan no constituye un derecho adquirido;



2.
El Plan y su participación en el es ofrecido por la Compañía de manera
completamente discrecional;



3.
Su participación del Beneficiario en el Plan es voluntaria; y



4.
La Compañía y sus Afiliadas no son responsables por ninguna disminución en el
valor de las Acciones Comunes de Clase A adquiridas de conformidad con el
Premio.



Reconocimiento de la legislación Laboral aplicable y Declaración de la Política.
Al aceptar el Premio, el Beneficiario reconoce que la Compañía, con oficinas
registradas en 1155 Battery Street, San Francisco, California 94111, U.S.A., es
la única responsable por la administración del Plan. Además, reconoce que su
participación en el Plan, la concesión del Premio y cualquier adquisición de
Acciones Comunes de Clase A bajo el Plan no constituyen una relación laboral
entre usted y la Compañía, en virtud de que está participando en el Plan en su
totalidad sobre una base comercial. Por lo anterior, expresamente reconoce que
el Plan y los beneficios que puedan derivar de su participación en el Plan no
establecen ningún derecho entre usted y el Beneficiario del Servicio, y que no
forman parte de las condiciones de trabajo y/o beneficios otorgados por su
Beneficiario del Servicio, y cualquier otra modificación del Plan o la
terminación del mismo no constituirá un cambio o modificación de los términos y
condiciones de su empleo o relación laboral.


Además, comprende que su participación en el Plan es el resultado de una
decisión discrecional y unilateral de la Compañía y, por lo tanto, la Compañía
se reserva el derecho absoluto de modificar y/o suspender su participación en el
Plan en cualquier momento, sin responsabilidad frente a usted.


Finalmente, manifiesta que no se reserva acción o derecho alguno que origine una
demanda en contra de Compañía, por cualquier compensación o daño relacionada con
las disposiciones del Plan o de los beneficios otorgados bajo el Plan, y en
consecuencia





--------------------------------------------------------------------------------





otorga una liberación total y amplia a la Compañía y todas sus afiliadas,
sucursales, oficinas de representación, accionistas, directores, agentes y
representantes legales respecto a cualquier demanda que pudiera surgir.


POLAND


Notifications


Exchange Control Notification. Polish residents holding cash and foreign
securities (including shares of Class A Common Stock) in bank or brokerage
accounts outside of Poland must report information to the National Bank of
Poland on transactions and balances in such accounts if the value of such cash
and securities exceeds PLN 7 million. If required, such reports must be filed on
special forms available on the website of the National Bank of Poland. You
should consult with a personal legal advisor to determine whether you will be
required to submit reports to the National Bank of Poland.


Further, any transfer of funds in excess of €15,000 (or if such transfer of
funds is connected with business activity of an entrepreneur, a lower threshold)
into or out of Poland must be effected through a bank account in Poland. All
documents connected with any foreign exchange transactions must be retained for
a period of five years from the end of the year in which the transaction
occurred.


SINGAPORE


Terms and Conditions


Restriction on Sale of Shares. Any sale or offer of shares of Class A Common
Stock acquired pursuant to the Award shall be made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
Securities and Futures Act (Chap. 289, 2006 Ed.) ("SFA") and in accordance with
the conditions of any other applicable provision of the SFA.


Notifications


Securities Law Notification. The Award is being granted pursuant to the
"Qualifying Person" exemption under section 273(1)(f) of the SFA, is exempt from
the prospectus and registration requirements under the SFA and is not made with
a view to the Stock Appreciation Rights or the underlying shares of Class A
Common Stock being subsequently offered for sale to any other party. The Plan
has not been, and will not be, lodged or registered as a prospectus with the
Monetary Authority of Singapore.


Chief Executive Officer/Director Notification Requirement. The chief executive
officer ("CEO") and directors (including alternate, associate, substitute or
shadow directors) of a Singapore Affiliate must notify the Singapore Affiliate
in writing within two business days of (i) becoming the registered holder of or
acquiring an interest (e.g., Stock Appreciation Rights, shares of Class A Common
Stock) in the Company or any Affiliate, or becoming the CEO or a director (as
the case may be), or (ii) any change in a previously disclosed interest (e.g.,
sale of Class A Common Stock). These notification requirements apply regardless
of whether the CEO or directors are residents of or employed in Singapore.


UNITED KINGDOM


Terms and Conditions


Taxes and Withholding. The following provision supplements Section 12
("Responsibility for Taxes") of the Award Agreement:


Without limitation to Section 12 of the Award Agreement, you agree that you are
liable for all Tax-Related Items and hereby covenant to pay all such Tax-Related
Items, as and when requested by the Company or the Service Recipient or by Her
Majesty's Revenue and Customs ("HMRC") (or any other tax authority or any other
relevant authority).  You also agree to indemnify and keep indemnified the
Company and the Service Recipient against any Tax-Related Items that they are
required to pay or withhold on your behalf or have paid or will pay to HMRC (or
any other tax authority or any other relevant authority).


Notwithstanding the foregoing, if you are a director or an executive officer of
the Company (within the meaning of such terms for purposes of Section 13(k) of
the Exchange Act), you acknowledge that you may not be able to indemnify the
Company or the Service Provider for the amount of any income tax not collected
from or paid by you, as it may be considered a loan. In this case, the amount of
any income tax not collected within 90 days of the end of the U.K. tax year in
which the event giving rise to the Tax-Related Item(s) occurs may constitute an
additional benefit to you on which additional income tax and National Insurance
Contributions may be payable. You will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Service Recipient
(as appropriate)





--------------------------------------------------------------------------------





for the value of any employee National Insurance Contributions due on this
additional benefit, which the Company or the Service Recipient may recover from
you by any of the means referred to in the Plan or Section 12 of the Award
Agreement.









